DETAILED ACTION
Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to an distinct apparatus that is patentably distinct from the originally presented invention according to claims 1-12. More specifically, claims 19 and 20 concern themselves with a limited carriage movement and a shifting of nip states, which is independent from the originally presented subject matter. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the other” and “the printing operation for one band” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa (8,371,677) in view of official notice.

 	Regarding claims 1 and 16-18, Fukusawa teaches an inkjet printing apparatus comprising: 
a printing head (fig. 1, item 1) configured to perform a printing operation in which an image is printed by discharging a plurality of inks including a first black ink (col. 4, line 27, photo black) and a second black ink (col. 4, line 28, matte black); 
a carriage (fig. 1, item 2) configured to reciprocally move in a first direction (fig. 1, A direction) with the printing head mounted thereon; 
a first roller pair (col. 5, lines 6-10, transport roller 10 and pinch roller) disposed upstream of the printing head in a second direction (fig. 2, direction intersecting A direction along printing path) that intersects the first direction and configured to nip and convey a printing medium in the second direction (see fig. 1); 
a second roller pair (col. 5, lines 14-25, discharge roller 14 and spur roller) disposed downstream of the printing head in the second direction and configured to nip and convey a printing medium in the second direction; 
a first ink receiver (fig. 11, item 18) disposed inside a printing region (fig. 11) in which the printing head performs the printing operation and configured to receive an ink that is discharged from the printing head (cols. 7-8, lines 66-5); and 

wherein the inkjet printing apparatus performs a first printing sequence (fig. 7, S008) in which 
(i) preliminary discharge of the first black ink is performed to the first ink receiver and not to the second ink receiver (fig. 7, S008), and
(ii) preliminary discharge of the second black ink is performed to the first ink receiver and not to the second ink receiver (fig. 7, S008, note that certain cirumstances require the discharge of all inks, claim 16),
in a first nip state where the printing medium is nipped by one of the first roller pair and the second roller pair and is not nipped by the other, after the printing operation for one band has been performed (Note that if a first printing operation is completed at S010, and second printing operation at S001 with a medium with different characteristics S003 is in the queue immediately following the first printing operation, the last band of the first printing medium would be printed, and in between the last sheet of the first printing operation and the first sheet of the second printing operation, both black inks would be preliminarily discharged to platen absorber to humidify for the second print operation. Furthermore, the preliminary ejections of the black inks would take place as either or both of a sheet was being fed out by the second roller pair and the sheet was being fed in by the first roller pair)
wherein, in the first printing sequence, a moving range of the carriage is limited in the first nip state such that the carriage does not move to the second ink receiver (Note 
wherein, in the first printing sequence, preliminary discharge of the first black ink and the second black ink to the second ink receiver is not allowed in the first nip state and after the printing operation for one band has been performed (Note that, as defined above, the first printing sequence consists solely of the movement of the carriage over the platen absorber between sheets of different printing operations, and thus movement over the second received “is not allowed”, claim 18).

Fukusawa does not explicitly teach wherein the first printing sequence is executed in a first nip state in which a printing medium is nipped by one of the first roller pair and the second roller pair or wherein the printing head performs preliminary discharge in a second nip state in which a printing medium is nipped by both the first roller pair and the second roller pair. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious to execute the claims steps in the claimed nip states. 
For example, to eject ink to the platen absorber as the ink receiver could not occur when both first and second roller pairs were nipping the printing medium because the entire platen absorber would be covered by the medium so as not to allow ink to be ejected to the platen absorber. It serves to reason, then, that such a step would be 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 

Regarding claim 15, Fukusawa teaches the inkjet printing apparatus according to claim 1, wherein the second black ink is more likely to accumulate than the first black ink (Note that this could mean anything. It could mean that more of the second black ink is discharged than the first black ink. It could mean that the second black ink is discharged in a denser manner than the first black ink. It could mean that, chemically, 
 	Regarding claim 2, Fukusawa teaches the inkjet printing apparatus according to claim 15, 
wherein, in a first printing mode in which the printing head completes a printing operation for a predetermined region by moving with the carriage in one direction, the inkjet printing apparatus performs a second printing sequence in which the printing head performs preliminary discharge on the second ink receiver in the second nip state and does not perform preliminary discharge in the first nip state, and, in a second printing mode in which 
(i) preliminary discharge of the first black ink is performed to the first ink receiver and not to the second ink receiver (fig. 7, S008), and
(ii) preliminary discharge of the second black ink is not performed to both the first ink receiver the second ink receiver (fig. 7, S008, note that the second black ink is discharged only to the first ink receiver and not both the first and second receivers),
in a first nip state, after the printing operation for one band has been performed

Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 3, Fukusawa teaches the inkjet printing apparatus according to claim 15, wherein, if a speed of the carriage is larger than a first threshold, the inkjet printing apparatus performs a second printing sequence in which the printing head performs (i) preliminary discharge of the first black ink is performed to the first ink receiver and not to the second ink receiver, and (ii) preliminary discharge of the second black ink is not performed to both the first ink receiver and the second ink receiver of the carriage is smaller than the first threshold, the inkjet printing apparatus performs the first printing sequence (see fig. 9, Note that when plain paper is printed at 25 inch/s, preliminary discharge will only take place at the second receiver because the stable ejection time of any particular ink has not been reached exceeded in the middle of a scan. On the other hand, when special paper is printed at 15 inch/s, preliminary discharge is needed mid-scan because the stable ejection time of yellow ink is exceeded in the middle of a printing scan).
in the first nip state and after the printing operation for one band has been performed, when a printing operation is performed on a first printing medium (fig. 9, special paper), the inkjet printing apparatus performs a third printing sequence in which both (i) preliminary discharge of the first black ink and (ii) preliminary discharge of the second black ink are performed to the second ink receiver 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing.in the first nip state and after the printing operation for one band has been performed, if a length of a printing medium in the first direction is larger than a second threshold, the inkjet printing apparatus performs a third printing sequence in which both (i) preliminary discharge of the first black ink and (ii) preliminary discharge of the second black ink are performed to the second ink receiver 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 6, Fukusawa teaches the inkjet printing apparatus according to claim 15, black ink is performed to the first ink receiver and preliminary discharge of the second black ink is performed to the second ink receiver, in a second nip state where the printing medium is nipped by nboth the first roller pair and the second roller pair 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 7, Fukusawa teaches the inkjet printing apparatus according to claim 6, wherein, when the printing head has performed preliminary discharge of the second black ink to the first ink receiver, after a printing operation has been completed, the printing head performs preliminary discharge of the first black ink to a region of the first ink receiver on which the second ink has been discharged (col. 9, lines 18-32, note that all colored inks can be discharged at the same time so that all inks are ejected to the same are. Further, the preliminary discharge to the platen absorber can take place between print operations).

Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 9, Fukusawa teaches the inkjet printing apparatus according to claim 8, wherein, when the printing head performs preliminary discharge on the first ink receiver, the printing head discharges to a position away from an edge portion of a printing medium by a predetermined distance in the first direction (see fig. 11).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 11, Fukusawa teaches the inkjet printing apparatus according to claim 1, wherein the second ink receiver is a cap member configured to cover a discharging port surface of the printing head (see figs. 2, 11). 	Regarding claim 12, Fukusawa teaches the inkjet printing apparatus according to claim 11, further comprising a suction unit (fig. 2, item 4) connected to the cap member (see fig. 2).
.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendment fails to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.